Case 2:18-cv-02496-JS-AYS Document 49 Filed 10/23/18 Page 1 of 2 PageID #: 2550



                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION

IN RE: AQUEOUS FILM-FORMING         )
FOAMS (AFF) PRODUCTS                )         MDL Docket No.: 2873
LIABILITY LITIGATION                )
______________________________________

                        WITHDRAWAL OF APPEARANCE

TO THE CLERK OF COURT:

      The appearance of Theodore D. Sklar, Devitt Spellman Barrett, LLP, as counsel for

defendant, TOWN OF EAST HAMPTON, in the above-captioned matter is hereby withdrawn.

Dated: Smithtown, New York
       October 23, 2018

                                       Respectfully submitted,


                                       By:__________/S/_______________________
                                               Theodore D. Sklar
                                       DEVITT SPELLMAN BARRETT, LLP
                                       50 Route 111
                                       Smithtown, New York 11787
                                       (631) 724-8833
                                       t.sklar@devittspellmanlaw.com
Case 2:18-cv-02496-JS-AYS Document 49 Filed 10/23/18 Page 2 of 2 PageID #: 2551




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2018 I electronically filed the foregoing Withdrawal

of Appearance with the Clerk of the Court using the CM/ECF system, and I hereby certify that I

have thereby electronically served this document upon all counsel of record who are registered

with the Court’s CM/ECF system.

Dated: Smithtown, New York
       October 23, 2018

                                                   By:________/S/_____________________
                                                         Theodore D. Sklar, Esq.
                                                   DEVITT SPELLMAN BARRETT, LLP
